Citation Nr: 1711651	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for hemorrhoids prior to July 20, 2016 and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.N.


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran service on active duty from May 1990 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburgh, Florida (RO).

In January 2011, the Veteran and D.N. presented testimony in support of the Veteran's claim at a hearing at the RO before a Veterans Law Judge.  A transcript of that hearing is of record.  The Veterans Law Judge who presided at the hearing is no longer employed by the Board.  In a July 2014 letter, the Board informed the Veteran of this fact and of his options for another Board hearing.  He was also notified that if he did not respond to the letter within 30 days the Board would assume that he did not want another Board hearing.  The Veteran did not respond to the letter.

In May 2011 and September 2014, the Board remanded the claim for additional evidentiary development.

The issue on appeal was last before the Board in February 2016 when it was remanded to the Agency of Original Jurisdiction (AOJ) for a VA examination.  Unfortunately, the Board finds that an additional remand is necessary to comply with the February 2016 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In November 2016, the RO increased the rating to 20 percent as of July 20, 2016.  The Veteran continues to appeal for a higher rating. The Board finds that this was only a partial grant of the benefits of sought on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an increased rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


REMAND

The Veteran is claiming entitlement to an increased rating for hemorrhoids which are currently rated as noncompensable prior to July 20, 2016, and 20 percent compensable thereafter, under 38 C.F.R. § 4.114, Diagnostic Code 7336.  The Board remanded the Veteran's claim in February 2016 for a VA examination to ascertain the current severity of the Veteran's service-connected hemorrhoids and to determine whether there was any fecal leakage associated with the hemorrhoids at any time during the pendency of the claim.  The Board finds that the AOJ did not substantially comply with the Board's remand directives in the July 2016 VA examination as the VA examiner failed to review and address the findings of fecal leakage included in the report of the June 2009 VA examination.  Stegall, 11 Vet. App. 268.

In May 2007, the Veteran underwent a VA examination.  During the examination, the Veteran reported a history of occasional mild fecal leakage which did not require the use of pads.  Another VA examination was conducted in June 2009 during which the Veteran again reported a history of occasional mild fecal leakage which did not require the use of pads.  The examiner also opined that the Veteran's hemorrhoids would have significant impact on the Veteran's usual occupation due to fecal incontinence and pain.  It was noted that the Veteran originally performed his own sales function but gastrointestinal problems, especially fecal leakage, forced him to employ a sales person. 

The Board remanded the Veteran's claim in February 2016 for a VA examination to ascertain the current severity of the Veteran's service-connected hemorrhoids and to determine whether there was any fecal leakage associated with the hemorrhoids at any time during the pendency of the claim.  The Board finds that the AOJ did not substantially comply with the Board's remand directives in the July 2016 VA examination as the VA examiner failed to review and address the findings of fecal leakage included in the report of the June 2009 VA examination.  Stegall, 11 Vet. App. 268.

A remand is required to have a health care professional examine the Veteran to determine if the Veteran experiences any fecal leakage which is due to his service-connected hemorrhoids.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an addendum opinion to the July 2016 VA examination by an examiner to discuss, to the extent possible, whether there was any fecal leakage associated with the hemorrhoids at any time during the pendency of the claim, and if so, the frequency and severity of such leakage, and whether it necessitates wearing an absorbent pad.  The examiner should review and address the findings of fecal leakage which are included in the reports of the June 2009 and June 2007 VA examinations of the rectum and anus.

The examiner should also provide an assessment of the impact of the disability on the Veteran's ability to work.

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence based on the addendum opinion.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a Supplemental Statement of the Case.  The AOJ should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






